EXHIBIT 10.1

THE GORMAN-RUPP COMPANY

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTORS’

COMPENSATION PLAN

 

1. BACKGROUND, EFFECTIVE DATE AND TERM OF THE PLAN.

The Non-Employee Directors’ Compensation Plan (the “Original Plan”) of The
Gorman-Rupp Company (the “Company”) became effective on May 22, 1997 with an
original expiration date of May 21, 2007.

On July 27, 2006, the Company’s Board of Directors (the “Board”) adopted a
resolution extending the Original Plan for an additional term during which
Common Shares, without par value, of the Company (“Common Shares”) may be
awarded under the Plan until the earliest of (i) May 21, 2017, (ii) at such time
as all of the Company’s Common Shares authorized for award under the Plan and
registered under Form S-8 Registration Statement No. 333-30159 (the
“Registration Statement”) shall have been awarded and issued, (iii) at such time
as the Company deregisters any Common Shares not issued under the Registration
Statement, or (iv) at such time as the Plan is terminated by action of the
Board.

On July 28, 2011, the Board amended the Original Plan to include an award of
additional Common Shares reflecting prior Company stock split events.

The Original Plan is now being amended and restated in its entirety as the
Amended and Restated Non-Employee Directors’ Compensation Plan (the “Plan”).

 

2. PURPOSE

The purpose of the Plan is to promote the interests of the Company and its
shareholders by attracting and retaining Non-Employee Directors capable of
furthering the future success of the Company and by aligning their economic
interests more closely with those of the Company’s shareholders. “Non-Employee
Director” means a member of the Board who is not employed by the Company or any
of its subsidiaries.

 

3. ADMINISTRATION OF THE PLAN

The Plan will be administered by the Board.

 

4. COMMON SHARES AVAILABLE FOR AWARDS

The number of Common Shares which may be awarded to Non-Employee Directors shall
not exceed 50,000 Common Shares in the aggregate. The Company previously filed
the Registration Statement covering 50,000 Common Shares available for award to
Non-Employee Directors.

 

5. COMPENSATION OF NON-EMPLOYEE DIRECTORS

Non-Employee Directors shall be compensated by the Company for their services as
members of the Board through a combination of annual cash retainers and stock
awards of Common Shares. Additional compensation may be awarded for service as
the lead independent director and/or chairman of a Board committee.

 

20



--------------------------------------------------------------------------------

At the Compensation Committee meeting held in July of each year, the
Compensation Committee shall (a) review the total compensation for each
Non-Employee Director for the regular services to be performed by such
Non-Employee Director during the current year of July 1 through June 30 and
(b) recommend to the Board any adjustments to such total compensation and the
effective date of any such adjustments.

At the Board meeting held in July of each year, the Board shall (a) review the
recommendations of the Compensation Committee, (b) determine whether to approve
any adjustments to the total compensation for each Non-Employee Director for the
regular services to be performed by such Non-Employee Director and (c) if any
adjustments are approved, determine the effective date of any such adjustments.
Notwithstanding the foregoing, the effective date of any approved adjustments to
the stock awards of Common Shares shall be no earlier than the next succeeding
stock award date.

The annual cash retainer portion of such total compensation shall be paid
quarterly by the end of each calendar quarter from July 1 through June 30 to
each Non-Employee Director then serving on the Board.

The stock award portion of such total compensation shall be paid effective as of
July 1 through book-entry deposit of Common Shares to each Non-Employee Director
then serving on the Board. In the event a Non-Employee Director is elected to
the Board after July 1, then a pro-rated stock award shall be paid to such
Non-Employee Director effective as of the date of his or her initial election.
The Company will report to each Non-Employee Director the tax basis of each such
stock award at the time of each such stock award. No Common Shares awarded under
the Plan shall be subject to forfeiture upon the termination of a Non-Employee
Director’s service prior to completion of his or her term.

Common Shares awarded under the Plan shall be treasury shares. The obligation of
the Company to deliver Common Shares shall be subject to all applicable laws,
rules and regulations, and to such approvals by governmental agencies as may be
deemed necessary or advisable by the Company. In particular, upon advice from
counsel for the Company, the Company shall take such steps as deemed necessary
or advisable to comply with all requirements of the relevant securities laws,
including the placement of a “restricted securities” legend on certificates (or
book-entry ownership records) representing Common Shares and the application of
a one-year holding period to Common Shares awarded. In addition, the
Non-Employee Directors shall remain subject to the following requirements:
(i) Common Shares received can only be sold in brokers’ transactions and in
accordance with the standard volume limitations of Rule 144 of the Securities
Act of 1933, and (ii) Common Shares cannot be sold in violation of the insider
trading rules and policies of the NYSE MKT Exchange.

 

6. ADJUSTMENTS OF COMMON SHARES

The number and kind of Common Shares which will be awarded to each Non-Employee
Director under Section 5 of the Plan will be automatically adjusted to prevent
dilution or enlargement of the rights of Non-Employee Directors in the event of
any changes in the number or kind of outstanding Common Shares resulting from a
merger, recapitalization, stock exchange, stock split, stock dividend, other
extraordinary dividend or distribution, corporate division or other change in
the Company’s corporate or capital structure; provided, however, that no such
adjustment will be made if the adjustment would cause the Plan to fail to comply
with an exemption pursuant to Section 16 of the Securities Exchange Act of 1934
(the “1934 Act”).

 

21



--------------------------------------------------------------------------------

7. AMENDMENT, SUSPENSION AND TERMINATION

The Board may at any time amend, suspend or terminate the Plan.

 

8. COMPLIANCE WITH RULE 16b-3

The Company intends that the Plan and all transactions hereunder meet or will
meet all of the requirements of Rule 16b-3 under the 1934 Act.

 

9. RETENTION OF POWERS

Nothing contained in the Plan shall prevent the Board from exercising those
powers granted to it by law, the Company’s Amended Articles of Incorporation, as
amended, the Company’s Code of Regulations, or otherwise to set the compensation
of directors from time to time.

 

10. GOVERNING LAW

The Plan shall be construed in accordance with and governed by the laws of the
State of Ohio and applicable Federal laws.

 

22